Opinion filed September 21, 2006 

















 








 




Opinion filed September 21, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00132-CV 
                                                    __________
 
                      MIDLAND WESTERN BUILDING, LLC, Appellant
 
                                                             V.
 
    FIRST
SERVICE AIR CONDITIONING CONTRACTORS, INC., Appellee
 

 
                                        On
Appeal from the County Court at Law
 
                                                         Midland
  County, Texas
 
                                                Trial
Court Cause No. CC-11,650
 

 
                                             M
E M O R A N D U M   O P I N I O N
Midland
 Western Building,
LLC has perfected an appeal from the trial court=s
judgment signed on April 13, 2006.  An
affidavit of inability to pay costs on appeal was not  filed. 
The clerk=s record,
the reporter=s record,
and the required filing fee have not been filed in this court; and the court
reporter has notified this court in writing that no arrangements have been made
for the payment of the reporter=s
record.




In a letter dated August 14, 2006, the clerk of
this court informed the parties that unless the 
appellate record was filed in this court on or before August 29, 2006,
this appeal could be subject to dismissal. 
As of this date, there has been no response to our August 14 letter.
The failure to file the appellate record appears
to be due to appellant=s
actions.  Tex. R. App. P. 37.3(b). 
Therefore, the appeal is dismissed for want of prosecution.
 
PER CURIAM
 
September 21, 2006
Panel consists of:  Wright,
C.J., and McCall, J.
Strange, J., not participating.